Case
 Case1:18-cv-00588-PGG-RWL
       1:18-cv-00588-PGG-RWL Document
                              Document6162Filed 01/30/19
                                            Filed 01/31/19 Page
                                                            Page11
                                                                 ofof
                                                                    22




 UNlTED STA TES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---·----- ---------------X
JOSE FIGUEROA,
                                                                    Case No.; 18-CV-00588
                                         Plaintiff,                 (PGG)(RWL)

                    -against-

116 E. 31 st STREET REALTY ASSOCIATES, LLC,
MAITHEW PERNA, UMI SUSHI, INC. and KUN LUO
ZHENG,

                                         Defendants.
-----------------------------------------X
              STIPULATION OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED, by and bet\veen the undersigned,

attorneys of record for the parties to the above-entitled matter, that pursuant to Federal Rules

of Civil Procedure 41(a)(l)(A)(ii), the above-entitled action is dismissed with prejudice,

without costs or fees to one party as against the other, except as otherwise agreed by the

parties herein.

          IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be

executed in counterparts and facsimile signatures shall be deemed originals for the purpose of

filing.

Dated: Woodb~, New York                                     Dated: Syosset, New York
       January ':J__. 2019                                         January [J, 2019

KAUFMAi.'-i, DOLOWICH & VOLUCK, LLP
Attorneys for Defendant
116 E. 3 Js1 Street Realtv Associates, LLC



             herven, Esq.                             Stu      . Finkelstein, Esq.
 35 C    -..vays Park Drive, Suite 201                338 Jericho Turnpike
Woodbury, New York 11797                              Syosset, NY 11791
(516) 681-l 100                                       (718) 261-4900
 Case
Case   1:18-cv-00588-PGG-RWLDocument
     1:18-cv-00588-PGG-RWL   Document6162Filed
                                            Filed 01/31/19Page
                                                01/30/19    Page 2 of
                                                               2 of 2 2




 Dated: New York, r,ew York
        January 2,-- , 2019

 VINCENT WONG LAW



 Vincent ong, sq.
 Michael Brand, Esq.
 11 East Broadway, Suite 8A
 New York. NY 10038
 (212) 888-0884



 4842-7201-9843, v. 1




                                   ,:,·~:· ,:-, r
                                   lf'ud G G:ardepbe, U.S.D.J.
                                                    3 1
                                                      1
                                                          ~/   q
